     Case: 1:19-cv-00195-SJD Doc #: 39 Filed: 10/10/19 Page: 1 of 2 PAGEID #: 357




                               UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION

STEPHEN COOK,                                 :
Individually and on Behalf of                 :              Case No. 1:19-cv-195
All Others Similarly Situated                 :
                                              :
               Plaintiffs,                    :
                                              :
v.                                            :
                                              :
THE OHIO NATIONAL                             :
LIFE INSURANCE COMPANY,                       :
OHIO NATIONAL LIFE                            :
ASSURANCE CORPORATION,                        :
OHIO NATIONAL EQUITIES, INC.                  :
and OHIO NATIONAL FINANCIAL                   :
SERVICES, INC.,                               :
                                              :
               Defendants.                    :

                               PLAINTIFF’S NOTICE OF APPEAL

        Notice is hereby given that Plaintiff Stephen Cook, individually and on behalf of all

others similarly situated, hereby appeals to the United States Court of Appeals for the Sixth

Circuit from the District Court’s Order Rejecting Report and Recommendations and Granting

Defendants’ Motion to Dismiss (Doc. 37) entered in this action on October 3, 2019, which

resulted in a final judgment and termination of the case on the same date (Doc. 38).




                                                  1
Case: 1:19-cv-00195-SJD Doc #: 39 Filed: 10/10/19 Page: 2 of 2 PAGEID #: 358




                                         Respectfully submitted,

                                         HELMER MARTINS RICE & POPHAM CO., L.P.A.

                                         By: s/ James B. Helmer, Jr.
                                         James B. Helmer, Jr. (0002878)
                                         Robert M. Rice (0061803)
                                         Jennifer L. Lambert (0075762)
                                         B. Nathaniel Garrett (0090939)
                                         600 Vine Street, Suite 2704
                                         Cincinnati, Ohio 45202
                                         Phone: (513) 421-2400
                                         Fax: (513) 421-7902
                                         jhelmer@fcalawfirm.com
                                         rrice@fcalawfirm.com
                                         jlambert@fcalawfirm.com
                                         ngarrett@fcalawfirm.com

                                         SARRAF GENTILE LLP

                                         Ronen Sarraf (pro hac vice)
                                         Joseph Gentile (pro hac vice)
                                         10 Bond Street, Suite 212
                                         Great Neck, New York 11021
                                         Phone: (516) 699-8890
                                         Fax: (516) 699-8968
                                         ronen@sarrafgentile.com
                                         joseph@sarrafgentile.com

                                         Attorneys for Plaintiff



                                 CERTIFICATE OF SERVICE

   I certify that I served a copy of the foregoing on all counsel of record via the Court’s

CM/ECF system on October 10, 2019.


                                         /s/ James B. Helmer, Jr.
                                         James B. Helmer, Jr.




                                             2
